Citation Nr: 1333101	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  07-13 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  

This matter was previously before the Board in December 2008, captioned as a claim to reopen the issue of entitlement to service connection for hepatitis C.  In December 2008, the Board reopened and remanded the issue for further development.  Subsequently, the issue of entitlement to service connection for hepatitis C was before the Board in October 2011, November 2012, and, most recently, May 2013.  On each of these occasions, the Veteran's claim was remanded for additional development.  After the RO issued a June 2013 supplemental statement of the case, the claim has been remitted to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During the pendency of this appeal, the Veteran submitted a variety of statements and assertions, some contained within treatment reports, that he had a history of intravenous and intranasal drug usage, including during his active duty.  The Veteran also submitted a variety of statements and assertions, some contained within treatment reports, and testified at a Board hearing, that he did not have a history of intravenous or intranasal drug usage, to include during his active duty.  With respect to the Veteran's history of substance use and/or abuse, the evidence of record indicates that he twice participated in a chemical dependency treatment program at River Place in Anoka, Minnesota.  The Veteran's substance use and/or abuse history is pertinent to his claim of entitlement to service connection for hepatitis C.  As VA has not undertaken efforts to obtain records associated with this treatment, the Board finds that a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the dates of his participation in a chemical dependency treatment program at River Place in Anoka, Minnesota, and that he provide authorization for VA to obtain such treatment records.  If the Veteran provides the requested authorization, undertake all reasonable actions to obtain the Veteran's treatment records from River Place in Anoka, Minnesota.  If, after making reasonable efforts to obtain these records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After completion of the above requested action, and after undertaking all additional development that is deemed necessary, the RO must then readjudicate the Veteran's claim on appeal, to include consideration of all relevant evidence of record.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

